Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed October11, 2022 have been fully considered but they are not persuasive.
Applicants argue what the references do not show rather than what they do disclose.  Specifically, Ellison et al is not applied in the rejection for any teaching about coupling the device to the seabed.  What Ellison et al is applied for is its teaching of autonomously navigating a seismic wave generating device to a seabed location, and therefore would provide a person of ordinary skill in the art with a motivation to modify Lyssy detection system to a generating system.  Jurok et al was applied for its teaching of why a person of ordinary skill in the art would look to replace the spike as a coupling mechanism of Lyssy for a screw (see paragraphs 0005 and 0041).

Allowable Subject Matter
3.	Claims 1, 3, 4 and 6-12 are allowed.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 13, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Lyssy (‘236) when taken in view of Ellison et al (WO03/005062) and the PG-Publication to Jurok et al (‘726).
	Lyssy discloses a method including autonomously navigating, by an autonomous underwater seismic system, to a location on a seabed, anchoring, by the autonomous underwater seismic system, to the location on the seabed, where the autonomous underwater seismic system includes a spike, where anchoring to the location on the seabed includes penetrating, by the autonomous underwater seismic system, the spike into the seabed at the location.
	The differences between claim 13 and Lyssy is the claim claims (a) an autonomous underwater system that generates seismic waves at the anchored location whereas Lyssy discloses the system as detecting seismic waves, and (b) the anchoring is achieved by a screw whereas Lyssy discloses a spike.
Per difference (a), Ellison et al discloses a method that includes disposing an autonomous underwater seismic system to a location on a seabed and generating, by the autonomous underwater seismic wave generation system and at the anchored location, seismic waves.  Ellison et al teaches using the autonomous underwater seismic system to better couple generated seismic waves to seabed.
Per difference (b), Jurok et al teaches that coupling of seismic devices to a subsurface using spikes or screws is well known.
Therefore, in view of Ellison et al it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lyssy by using the autonomous underwater seismic system to couple generated seismic waves to the seabed and in view of Jurok, to use a screw to anchor the autonomous underwater seismic system to the seabed.  Claim 13 is so rejected.
Per claim 14, see Ellison et al, page 20, lines 5-29.
Per claims 16, and 18-20, see Ellison et al, page 34, line 17 – page 35, line 11.
Claim 17 is further implicit with the screwing of a screw into a seabed.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl